Citation Nr: 0334683	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a skin disorder as 
due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).


REMAND

A preliminary review of the claims file indicates that 
additional development by the RO is necessary before the 
Board may proceed with appellate review.  This development is 
necessary in order to comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  At his personal 
hearing before the Board, the veteran testified that he had 
received treatment for his low back and skin disorder at 
Roseburg VA Hospital since approximately 1990.  He also 
stated that he had received treatment for his skin disorder 
from a private physician named Dr. Nordell.  However, the 
claims file does not contain these records.

In addition, at the VA examination performed in May 2001, the 
examiner did not have the claims file or any medical records 
pertaining to the veteran.  In addition, the examiner offered 
no opinion as to the relationship between the veteran's skin 
disorder and his exposure to Agent Orange.  



Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all treatment 
records pertaining to the veteran's low 
back and skin disorders, both private and 
VA, not previously associated with the 
claims file.  

3.  Then, the RO should schedule the 
veteran for orthopedic and dermatological 
VA medical examinations.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiners for 
review.  The examiners are requested to 
review all pertinent records associated 
with the claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report subjective complaints 
and clinical findings in detail.  
Specifically, the orthopedic examiner 
should opine whether it is at least as 
likely as not that any current low back 
disability is related to the veteran's 
periods of active service.  The 
dermatologist should opine whether it is 
at least as likely as not that any 
current skin disorder is related to the 
veteran's exposure to Agent Orange.  The 
rationale for any opinion expressed 
should be set forth.  The examiner is 
hereby informed that the veteran's 
exposure to Agent Orange is conceded due 
to his service in Vietnam.

4.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




